Citation Nr: 0921740	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to August 
1979.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge from El Paso via the VARO by means of 
videoconferencing in May 2009; a transcript is of record.

Although other issues were raised during the initial course 
of the appeal, the Veteran's Substantive Appeal, a VA Form 9, 
dated in February 2006, was limited to that shown on the 
front cover of this decision.


FINDING OF FACT

The competent and probative evidence now raises a reasonable 
doubt that the Veteran's current left elbow disability is a 
result of in-service aggravation of his childhood left elbow 
fracture.


CONCLUSION OF LAW

The Veteran's current left elbow disability is a result of 
in-service aggravation of a pre-existing left elbow injury.  
38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).  Given the grant herein, 
additional discussion of those procedures is unnecessary.

II.  Criteria  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005 
and is now codified at 38 C.F.R. § 3.304(b).  The amended 
regulation requires that VA, rather than the claimant, bear 
the burden of proving that the disability at issue pre-
existed entry into service, and that the disability was not 
aggravated by service, before the presumption of soundness on 
entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence.  More recently, the U.S. Court of Appeals for the 
Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
its findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Moreover, the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A valid nexus opinion is based on the history as provided by 
the Veteran and a review of the Veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).  In Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), the Court, citing its decisions in 
Swann and Reonal, reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based upon facts provided by the Veteran which have been 
found to be inaccurate, or because other facts present in the 
record contradict the facts provided by the Veteran which 
formed the basis for the opinion.  The Board may not, 
however, simply disregard a medical opinion solely on the 
rationale that the medical opinion was based upon a history 
given by the Veteran.  

Here, the history reported by the Veteran on various 
occasions including on testifying and on examinations is not 
contradicted by the record.  Kowalski, supra; Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statement of the Veteran).  And the 
Board is not bound to accept medical opinions which are based 
on a history supplied by the Veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Guimond v. Brown, 6 Vet. 
App. 69 (1993).

In essence, the Board is free to assess medical evidence and 
is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  An opinion absent 
supportive rationale is speculative and inadequate.  The 
Court has indeed indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

Where the record contains both positive and negative evidence 
including addressing whether the Veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, supra.  The Board 
is mindful that it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker, 
supra, citing Colvin, supra.  Thus, the weight to be accorded 
the various items of evidence in this case must be determined 
by the quality of the evidence, and not necessarily by its 
quantity or source.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Criteria, Factual Background, and Analysis

On the Veteran's entrance examination in June 1976, he gave a 
history of having a healed fracture to his left elbow from 
which he said he had no sequelae.  The examiner also noted 
the absence of residuals.

Service treatment records show no sign of any left elbow 
complaints or clinical findings for almost three years after 
entrance.

On May 15, 1979, clinical records show that he fell on his 
outstretched left hand while playing basketball and 
complained of pain in the region of the left elbow and could 
not bend the elbow or straighten it.  It did not seem to be 
swollen.  He initially was noted to lack approximately 45 
degrees of supination but said he had had this for a long 
time and that he had had a left elbow injury about 10 years 
before.  However, he also now lacked 45 degrees of full 
extension.  He was able to pronate about 70 degrees, supinate 
about 45 degrees and moved the elbow itself without pain.  X-
rays showed an old avulsion fracture of the elbow joint.  The 
examiner felt it was a soft tissue injury and gave him a 
limited profile for a two week period after which he was to 
return if he still had symptoms.

He did return on June 28, 1979 for an update on the profile 
for his left arm.  The arm was still sore and stiff, and 
seemed to "snap out of place".  He was placed on Code G for 
30 days and was to be seen at the orthopedic facility on July 
10, 1979.   

However in the meantime, he underwent his separation physical 
on July 5, 1979 at which time he was noted to still lack 20 
degrees of extension of the left elbow and 15 degrees of 
flexion.  He said he was not taking any medications but had 
pain in the left elbow on cloudy days and bad weather.

When seen at the outpatient clinic on August 1, 1979, he 
still had left arm pain at the elbow with trouble fully 
extending the left arm from the elbow.  It was noted that he 
had been on profile since May 15, 1979.  On examination, he 
said that the range of motion of the left elbow had increased 
since his last visit but his pain had continued.  There was 
demonstrated loss of extension and slight tenderness on 
supination.  The impression was resolving sprain and bursitis 
of the left elbow.  His profile was continued for another two 
weeks and he was told to take ASA.  He was officially 
separated from service on August 18, 1979.

The claims file reflects that the Veteran filed but did not 
actively pursue a VA Form 21-526 with regard to his left 
elbow at about the time of separation in 1979, stating that 
he had limited use of the left hand, could not lock the left 
elbow, and was experiencing pain when lifting or gripping.  
He filed a claim again in the late 1990's, but failed to keep 
several appointments for examinations and further formal 
action was apparently not taken on the claim.  He filed the 
current claim in October 2004.

On VA examination in November 2005, the examiner noted the 
historical findings which included the in-service experience 
as well as the childhood fracture; since service, the Veteran 
had had flare-ups with moderate-to-severe pain in the left 
elbow for which he took Tylenol.  He also had increased 
stiffness which was aggravated by lifting or prolonged 
immobilization.  He could get some relief with rest.  The 
examiner concluded that the Veteran currently exhibited mild 
tenderness on palpation of the lateral aspect of the elbow 
with positive testing for tendinitis.  He had obvious 
difficulty with pronation with about 40% reduction in the 
left elbow albeit normal supination.  He also had tingling 
and numbness in his left fingers radiating from the elbow 
down.  Based on his history, the examiner concluded that the 
pre-service left elbow problem had probably not been 
aggravated in service.

The Veteran testified at length as to his left elbow 
situation. He indicated that he had been about 5 years of age 
when he broken the elbow and that after it healed, he had had 
no symptoms before or at the time of entrance into service, 
or for some time thereafter, in fact not prior to his in-
service injury.  Since then, he had had ongoing left elbow 
problems, which sometimes were worse than others, but which 
were only present since the in-service incident and were 
similar in nature but now intensified.  The Board finds his 
testimony to be both credible and persuasive, and as to the 
continuing nature of the same complaints, he is qualified to 
provide his observations.

In this regard, although the evidence is not unequivocal, the 
Board finds that there is ample basis for finding that 
although the Veteran may have broken his left elbow as a 
child of 5 or so years, this fracture healed and by all 
accounts, was without residuals thereafter for many years, 
including at the time of his entrance into service and for 
nearly three years in service.  Once he injured the left 
elbow again in service, he developed ongoing and accelerated 
symptoms which remained on a continuous basis, with flare-ups 
ever since.  

The criteria for granting service connection on the basis of 
aggravation must be weighted against a medical opinion that 
appears not to have fully addressed an accurate history and 
the demonstrated clinical (particularly in-service) evidence, 
which is essentially in keeping with the Veteran's 
allegations and contrary to that singular opinion.  

Accordingly, with resolution of reasonable doubt, service 
connection is warranted for the Veteran's left elbow 
disability on the basis that any pre-existing left elbow 
fracture was aggravated in and as a result of service. 

.
ORDER

Service connection for a chronic left elbow disability is 
granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


